In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-509 CV

____________________


THERESA HAYNES, IN TRUST FOR DOMINIQUE HAYNES, Appellant


V.


MONTGOMERY COUNTY, CONSTABLE CHUMLEY, WALDEN C.I.A., 

AND SUSAN ESCOBAR AND ARNOLD ESCOBAR, Appellees




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 04-02-01229 CV




MEMORANDUM OPINION 
	On January 5, 2006, we notified the parties that the notice of appeal did not identify
a judgment or other appealable order, and that it appeared no judgment or appealable order
has been signed in the case.  Appellees Susan Escobar and Arnold Escobar filed a
response.
	The notice of appeal seeks to appeal an "Order Granting Defendant's Motion to
Compel Responses to Request for Disclosure and Request for Production."  The trial court
has not signed its final judgment on the case.  No appealable order has been signed by the
trial court.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  The
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.	

								___________________________
								       STEVE McKEITHEN
									    Chief Justice



Opinion Delivered February 9, 2006 
Before McKeithen, C.J., Gaultney and Kreger, JJ.